Exhibit 10.6

* Arthur J. Quirk, Senior Vice President and Chief Accounting Officer, entered
into an agreement on April 4, 2011 with Post Properties Inc., Post Apartment
Homes, L.P. and Post Services, Inc. pursuant to the below form.

AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made
and entered into on this              day of                     , 2011, by and
among              (the “Executive”), and POST PROPERTIES, INC., POST APARTMENT
HOMES, L.P., and POST SERVICES, INC., and amends, restates and supersedes the
Amended and Restated Change in Control Agreement among Executive and POST
PROPERTIES, INC., POST APARTMENT HOMES, L.P., and POST SERVICES, INC., dated
                    , 2008 (the “2008 Agreement”).

WITNESSETH

WHEREAS, Executive currently is individually and/or collectively employed by the
Post Group as a senior executive; and

WHEREAS, the Post Group desires to continue to retain Executive’s services,
trust, confidence and complete and undivided attention if there is any
speculation regarding a Change in Control of Post;

WHEREAS, the Post Group and Executive desire collectively to amend and restate
the 2008 Agreement in the form of this Agreement to eliminate Executive’s right
to a Gross Up Payment if payments or benefits under this Agreement result in the
Executive being subject to an excise tax under 4999 of the Code;

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Post Group and Executive,
intending to be legally bound, hereby agree as follows:

 

§ 1.

Definitions.

1.1 Affiliate. The term “Affiliate” for purposes of this Agreement shall mean
(a) Post Apartment Homes, (b) Post Services, (c) Post GP Holdings, or (d) any
other organization if Post, Post Apartment Homes, Post Services or Post GP
Holdings (i) beneficially own more than twenty percent (20%) of the outstanding
voting capital stock of such organization (if such organization is a
corporation) or more than twenty percent (20%) of the beneficial interests of
such organization (if such organization is not a

 

-1-



--------------------------------------------------------------------------------

corporation) as of the date of this Agreement and (ii) possess the power to
direct or cause the direction of the day to day operations and affairs of such
organization, whether through ownership of voting securities, by contract, in
the capacity of general partner, manager or managing member or otherwise as of
the date of this Agreement.

1.2. Board. The term “Board” for purposes of this Agreement shall mean the Board
of Directors of Post.

1.3 Cash Compensation. The term “Cash Compensation” for purposes of this
Agreement shall mean the sum of:

(a) Executive’s annual base salary (as determined without regard to any salary
deferral election) from the Post Group in effect on the day before Executive’s
employment terminates under § 3.1 or, if greater, Executive’s average annualized
annual base salary (as determined without regard to any salary deferral
election) from the Post Group over the three (3) consecutive year period (or, if
less, Executive’s period of employment by the Post Group) which ends on the date
that Executive’s employment so terminates, and

(b) Executive’s target bonus as approved by the Compensation Committee for the
calendar year in which Executive’s termination of employment occurs, or if no
such target bonus has been approved for such calendar year, then the average
annual bonuses which have been paid by the Post Group (whether paid at the
discretion of the Post Group or pursuant to the terms of any plan or program) or
which would have been paid but for a bonus deferral election with respect to
Executive’s performance over the three (3) consecutive calendar year period (or,
if less, Executive’s period of employment by the Post Group) immediately
preceding the calendar year during which Executive’s employment so terminates
whether (i) such bonuses are paid (or would have been paid but for a bonus
deferral election) in cash, in property, or in any combination of cash and
property or (ii) such bonuses are paid during the calendar year for which
performance is measured or are paid subsequent to the end of the calendar year
for which performance is measured; provided, however,

(c) neither the value of any stock option or restricted stock grants made to
Executive in any calendar year nor any income which Executive realizes in any
calendar year from the exercise of any such stock options or the lapse of any
restrictions on such restricted stock grants, nor any payments under any
long-term incentive compensation program maintained by the Post Group shall be
treated as part of Executive’s salary under § 1.3(a) or as part of Executive’s
bonuses under § 1.3(b).

1.4 Cause. The term “Cause” for purposes of this Agreement shall (subject to
§ 1.4(d)) mean:

 

-2-



--------------------------------------------------------------------------------

(a) Executive is convicted of, pleads guilty to, or confesses or otherwise
admits to a member of the Post Group, a prosecutor, or otherwise publicly
admits, any felony or any act of fraud, misappropriation, or embezzlement, or
Executive otherwise engages in a fraudulent act or course of conduct;

(b) There is any material act or omission by Executive involving malfeasance or
gross negligence in the performance of Executive’s duties to a member of the
Post Group to the material detriment of the Post Group; or

(c) Executive breaches in any material respect any of the covenants set forth in
§ 4, § 5, or § 6 of this Agreement; provided, however,

(d) No such act or omission or event shall be treated as “Cause” under this
Agreement unless (i) Executive has been provided a detailed, written statement
of the basis for the Post Group’s belief such act or omission or event
constitutes “Cause” and an opportunity to meet with the Compensation Committee
(together with Executive’s counsel if Executive chooses to have Executive’s
counsel present at such meeting) after Executive has had a reasonable period in
which to review such statement and, if the allegation is under § 1.4(b) or
§ 1.4(c), has had at least a thirty (30) day period to take corrective action,
and (ii) the Compensation Committee after such meeting (if Executive meets with
the Compensation Committee) and after the end of such thirty (30) day correction
period (if applicable) determines reasonably and in good faith and by the
affirmative vote of at least a majority of the members of the Compensation
Committee then in office at a meeting called and held for such purpose that
“Cause” does exist under this Agreement.

1.5 Change in Control. The term “Change in Control” for purposes of this
Agreement shall mean:

(a) a “change in control” of Post of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A for a proxy statement filed
under Section 14(a) of the Exchange Act as in effect on the date of this
Agreement;

(b) a “person” (as that term is used in 14(d)(2) of the Exchange Act) becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) directly
or indirectly of securities representing forty-five percent (45%) or more of the
combined voting power for election of directors of the then outstanding
securities of Post;

(c) the individuals who at the beginning of any period of two (2) consecutive
years or less (starting on or after the date of this Agreement) constitute the
Board cease for any reason during such period to constitute at

 

-3-



--------------------------------------------------------------------------------

least a majority of the Board, unless the election or nomination for election of
each new member of the Board was approved by vote of at least two-thirds
(2/3) of the members of such Board then still in office who were members of such
Board at the beginning of such period;

(d) the consummation of any reorganization, merger, consolidation, or share
exchange as a result of which the common stock of Post shall be changed,
converted, or exchanged into or for securities of another organization (other
than a merger with an Affiliate identified in §1.1(a), (b) or (c) of this
Agreement or a wholly-owned subsidiary of Post), or any dissolution or
liquidation of Post, or any sale or the disposition of fifty percent (50%) or
more of the assets or business of Post; or

(e) the consummation of any reorganization, merger, consolidation, or share
exchange with another corporation unless (i) the persons who were the beneficial
owners of the outstanding shares of the common stock of Post immediately before
the consummation of such transaction beneficially own more than sixty percent
(60%) of the outstanding shares of the common stock of the successor or survivor
corporation in such transaction immediately following the consummation of such
transaction and (ii) the number of shares of the common stock of such successor
or survivor corporation beneficially owned by the persons described in
§ 1.5(e)(i) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned shares of Post common stock immediately
before the consummation of such transaction, provided, however (iii) the
percentage described in § 1.5(e)(i) of the beneficially owned shares of the
successor or survivor corporation and the number described in § 1.5(e)(ii) of
the beneficially owned shares of the successor or survivor corporation shall be
determined exclusively by reference to the shares of the successor or survivor
corporation which result from the beneficial ownership of shares of common stock
of Post by the persons described in § 1.5(e)(i) immediately before the
consummation of such transaction.

1.6 Code. The term “Code” for purposes of this Agreement shall mean the Internal
Revenue Code of 1986, as amended.

1.7 Compensation Committee. The term “Compensation Committee” for purposes of
this Agreement shall mean the Executive Compensation and Management Development
Committee of the Board or any successor of such committee or, if there is no
such successor, the Board.

1.8 Confidential or Proprietary Information. The term “Confidential or
Proprietary Information” for purposes of this Agreement shall mean any secret,
confidential, or proprietary information of Post or any Affiliate (not otherwise
included in the definition of Trade Secret in § 1.26 of this Agreement) that has
not become

 

-4-



--------------------------------------------------------------------------------

generally available to the public by the act of one who has the right to
disclose such information without violating any right of Post or any Affiliate.

1.9 Delayed Payment Date. The term “Delayed Payment Date” for purposes of this
Agreement shall mean the date which is six (6) months and one (1) day after the
date that Executive has a Separation from Service.

1.10 Disability. The term “Disability” for purposes of this Agreement shall mean
that Executive, as a result of a mental or physical condition or illness
affecting a major life activity, is unable to perform the essential functions of
Executive’s job at the Post Group for any consecutive 180-day period, even with
reasonable accommodation, all as reasonably determined by the Compensation
Committee.

1.11 Effective Date. The term “Effective Date” for purposes of this Agreement
shall mean either the date which includes the “closing” of the transaction which
makes a Change in Control effective, if the Change in Control is made effective
through a transaction which has a “closing”, or the date a Change in Control is
reported in accordance with applicable law as effective to the Securities and
Exchange Commission (or otherwise publicly announced as effective), if the
Change in Control is made effective other than through a transaction which has a
“closing”.

1.12 Exchange Act. The term “Exchange Act” for purposes of this Agreement shall
mean the Securities Exchange Act of 1934, as amended.

1.13 Good Reason.

(1) The term “Good Reason” for purposes of this Agreement shall (subject to
§ 1.13(1)(e)) mean:

(a) there is a reduction after a Change in Control, but before the end of
Executive’s Protection Period, in Executive’s base salary from the Post Group,
or there is a “Significant Reduction” after a Change in Control, but before the
end of Executive’s Protection Period, in Executive’s eligibility to receive in
the aggregate any incentive compensation or bonuses from the Post Group, without
Executive’s express written consent. For purposes of this § 1.13(1)(a),
“Significant Reduction” shall mean a reduction, in the aggregate, of ten percent
(10%) or more from the aggregate of the target bonus award and the target
incentive compensation award established for the calendar year in which the
Change in Control occurs, determined without consideration of any other payments
made to Executive upon a Change in Control;

(b) there is a reduction after a Change in Control, but before the end of
Executive’s Protection Period, in the scope, importance, or prestige of
Executive’s duties, responsibilities, or authority (other than a mere change in
Executive’s title, if such change in title is consistent with the organizational

 

-5-



--------------------------------------------------------------------------------

structure of the Post Group following such Change in Control) without
Executive’s express written consent;

(c) at any time after a Change in Control, but before the end of Executive’s
Protection Period (without Executive’s express written consent), there is a
transfer of Executive’s primary work site from Executive’s primary work site on
the date of such Change in Control or, if Executive subsequently consents in
writing to such a transfer under this Agreement, from the primary work site that
was the subject of such consent, to a new primary work site that is more than
thirty-five (35) miles from Executive’s then current primary work site, unless
such new primary work site is closer to Executive’s primary residence than
Executive’s then current primary work site; or

(d) there is a failure (without Executive’s express written consent) after a
Change in Control, but before the end of Executive’s Protection Period, to
continue to provide to Executive health and welfare benefits, deferred
compensation benefits, executive perquisites, and stock option and restricted
stock grants that are in the aggregate comparable in value to those provided to
Executive immediately prior to the Change in Control Date; provided, however,

(e) No such act or omission shall be treated as “Good Reason” under § 1.13(1)
unless

(i)(A) Executive delivers to the Compensation Committee a detailed, written
statement of the basis for Executive’s belief that such act or omission
constitutes Good Reason, (B) Executive delivers such statement before the later
of (1) the end of the ninety (90) day period that starts on the date there is an
act or omission which forms the basis for Executive’s belief that Good Reason
exists, or (2) the end of the period mutually agreed upon for purposes of this
§ 1.13(1)(e)(i)(B) in writing by Executive and the Chairman of the Compensation
Committee, (C) Executive gives the Compensation Committee a thirty (30) day
period after the delivery of such statement to cure the basis for such belief,
and (D) Executive actually submits Executive’s written resignation to the
Compensation Committee during the sixty (60) day period that begins immediately
after the end of such thirty (30) day period if Executive reasonably and in good
faith determines that Good Reason continues to exist after the end of such
thirty (30) day period, or

(ii) the Post Group states in writing to Executive that Executive has the right
to treat any such act or omission as Good Reason under this Agreement and
Executive resigns during the sixty (60) day period that starts on the date such
statement is actually delivered to Executive;

(f) If (A) Executive gives the Compensation Committee the statement

 

-6-



--------------------------------------------------------------------------------

described in § 1.13(1)(e)(i) before the end of the thirty (30) day period that
immediately follows the end of the Protection Period and Executive thereafter
resigns within the period described in § 1.13(1)(e)(i), or (B) the Post Group
provides the statement to Executive described in § 1.13(1)(e)(ii) before the end
of the thirty (30) day period that immediately follows the end of the Protection
Period and Executive thereafter resigns within the period described in
§ 1.13(1)(e)(ii), then such resignation shall be treated under this Agreement as
if made in Executive’s Protection Period; and

(g) If Executive consents in writing to any reduction described in § 1.13(1)(a)
or § 1.13(1)(b), to any transfer described in § 1.13(1)(c) or to any failure
described in § 1.13(1)(d) in lieu of exercising Executive’s right to resign for
Good Reason and delivers such consent to the Post Group, the date such consent
is delivered to the Post Group thereafter shall be treated under this definition
as the date of a Change in Control for purposes of determining whether Executive
subsequently has Good Reason under this Agreement to resign under § 2.1 or § 2.3
as a result of any subsequent reduction described in § 1.13(1)(a) or
§ 1.13(1)(b), any subsequent transfer described in § 1.13(1)(c), or any
subsequent failure described in § 1.13(1)(d).

1.14 Group Health Plan. The term “Group Health Plan” for purposes of this
Agreement shall mean the group health plan maintained by any member of the Post
Group for the purpose of providing medical, dental and vision benefits for the
employees of the Post Group and any Affiliates.

1.15 Interest. The term “Interest” for purposes of this Agreement shall mean
interest for the period between Executive’s Separation from Service and
Executive’s Delayed Payment Date at the three (3) month LIBOR rate (using the
three (3) month LIBOR rate published in The Wall Street Journal on the date of
Executive’s Separation from Service) plus 100 basis points, compounded monthly.

1.16 Multifamily Property. The term “Multifamily Property” for purposes of this
Agreement and any renewal of this Agreement shall mean any real property on
which an upscale multifamily residential-use development has been constructed or
is under construction as of the date of this or any renewal of this Agreement.

1.17 Post. The term “Post” for purposes of this Agreement shall mean Post
Properties, Inc., a Georgia corporation, and any successor to Post.

1.18 Post Apartment Homes. The term “Post Apartment Homes” for purposes of this
Agreement shall mean Post Apartment Homes, L.P., a Georgia limited partnership,
and any successor to Post Apartment Homes.

1.19 Post GP Holdings. The term “Post GP Holdings” for purposes of this
Agreement shall mean Post GP Holdings, Inc., a Georgia, corporation, and any

 

-7-



--------------------------------------------------------------------------------

successor to Post GP Holdings.

1.20. Post Group. The term “Post Group” for purposes of this Agreement shall
mean, individually and collectively, Post, Post Apartment Homes and Post
Services.

1.21 Post Services. The term “Post Services” for purposes of this Agreement
shall mean Post Services, Inc., a Georgia corporation, and any successor to Post
Services.

1.22 Protection Period. The term “Protection Period” for purposes of this
Agreement shall (subject to § 1.13(1)(g)) mean the two (2) year period which
begins on the Effective Date.

1.23 Restricted Period. The term “Restricted Period” for purposes of this
Agreement shall mean the period which starts on the date Executive’s employment
by the Post Group terminates under circumstances which create an obligation for
the Post Group under § 3 of this Agreement and which ends (a) on the first
anniversary of such termination date or (b) on the first date following such a
termination on which the Post Group breaches any obligation to Executive under
§ 3 of this Agreement, whichever period is shorter.

1.24 Separation from Service. The term “Separation from Service” for purposes of
this Agreement shall mean a “separation from service” within the meaning of
§ 409A of the Code and the related income tax regulations.

1.25 Specified Employee. The term “Specified Employee” for purposes of this
Agreement shall mean a “specified employee” within the meaning of § 409A of the
Code and the related income tax regulations.

1.26 Trade Secret. The term “Trade Secret” for purposes of this Agreement shall
mean information, including, but not limited to, technical or nontechnical data,
a formula, a pattern, a compilation, a program, a device, a method, a technique,
a drawing, a process, financial data, financial plans, product plans, or a list
of actual or potential customers or suppliers that:

(a) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and

(b) is the subject of reasonable efforts by Post or an Affiliate to maintain its
secrecy.

 

§ 2.

Term.

2.1 Initial Term. Subject to § 2.2, the term of this Agreement which began on

 

-8-



--------------------------------------------------------------------------------

                    (the “Start Date”) with a three (3) year term shall (subject
to § 2.3 and § 3) continue under this Agreement up to, but not including,
                    .

2.2 Automatic Renewals. Unless a member of the Post Group decides otherwise, and
notifies the Executive of that decision in writing at least 180 days before an
anniversary of the Start Date, the three (3) year term of this Agreement shall
(subject to § 2.3 and § 3) renew on each successive anniversary of the Start
Date so that the term of Executive’s employment under this Agreement shall never
be less than two (2) years nor more than three (3) years.

2.3 Special Rules. If Executive’s Protection Period begins before the term of
this Agreement expires, this Agreement shall continue (notwithstanding § 2.2) in
effect through the end of Executive’s Protection Period and, if Executive has a
right to any compensation or benefits under § 3 before the term of this
Agreement expires, the term of this Agreement shall continue until Executive
agrees that all of the Post Group’s obligations to Executive under this
Agreement have been satisfied in full or a court of competent jurisdiction makes
a final determination that the Post Group has no further obligations to
Executive under this Agreement, whichever comes first.

 

§ 3.

Compensation and Benefits.

3.1 General Rule. If there is a Change in Control and any member of the Post
Group during Executive’s Protection Period terminates Executive’s employment
without Cause or Executive during Executive’s Protection Period resigns for Good
Reason, then:

(a) The Post Group shall pay Executive in cash in a lump sum at his Separation
from Service (i) a pro-rata portion of the target bonus, if any, (as set by the
Compensation Committee) that Executive would have been eligible to receive for
the days Executive had already worked during the calendar year in which he has a
Separation from Service, plus (ii) two (2) times Executive’s then Cash
Compensation; provided, however, if Executive is a Specified Employee at
Executive’s Separation from Service, such payment shall be delayed and paid with
Interest on his Delayed Payment Date; and

(b)(i) Each outstanding stock option granted to Executive by Post shall
(notwithstanding the terms under which such option was granted) become fully
vested and exercisable on the date of Executive’s Separation from Service and
shall (notwithstanding the terms under which such option was granted) remain
exercisable for the remaining term of each such option (as determined as if
there had been no such Separation from Service), subject to the same terms and
conditions as if Executive had remained employed by the Post Group for such term
(other than any term or condition which gives Post the right to cancel any such
option) and (ii) any restrictions on any outstanding restricted stock grants to
Executive by Post immediately shall (notwithstanding the terms under

 

-9-



--------------------------------------------------------------------------------

which such grant was made) expire and Executive’s right to such stock shall be
non-forfeitable; and

(c) The Post Group shall provide or make available health care coverage and
shall provide reimbursement for life insurance and long-term disability premiums
as follows:

(i) During the period starting on the date of Executive’s Separation from
Service and ending on the earlier of (A) the last day of the two (2) year period
following Executive’s Separation from Service (the “2 Year Period”) or (B) the
date when Executive is no longer entitled to continued coverage under § 4980B of
the Code (the “COBRA Period”), the Post Group shall provide continued coverage
under the Group Health plan pursuant to § 4980B of the Code (“COBRA Coverage”)
and reimburse Executive for a portion of the monthly premiums paid by Executive
for such COBRA Coverage,

(ii) If the period described in § 3.1(c)(i) ends at the end of the COBRA Period,
the Post Group for the remainder (if any) of the 2 Year Period shall provide
Executive (1) continued coverage under the Group Health Plan or (2) if coverage
for Executive is not available under the Group Health Plan, health insurance
coverage from an insurance company selected by Executive and reimburse Executive
for a portion of the monthly premiums paid by Executive for either form of
coverage,

(iii) If so requested by Executive in writing before the end of the coverage
period described in either § 3.1(c)(i) or § 3.1(c)(ii), whichever is applicable,
the Post Group will make available to Executive continued coverage under the
Group Health Plan for up to an additional eighteen (18) months following the end
of such coverage period to the extent Executive had such coverage under the
Group Health Plan at the end of such coverage period and timely pays the monthly
premium then paid by former employees for comparable COBRA Coverage,

(iv) The reimbursable portion of the premiums paid by Executive each month under
§ 3.1(c)(i) and § 3.1(c)(ii) shall equal the dollar amount the Post Group would
have paid on Executive’s behalf each month for the coverage which had been in
effect immediately before Executive’s Separation from Service under the Group
Health Plan had Executive remained employed by the Post Group for the remainder
of the 2 Year Period. For the avoidance of doubt, the Post Group will not be
responsible for any reimbursement during the period described in § 3.1(c)(iii),

 

-10-



--------------------------------------------------------------------------------

(v) The Post Group shall reimburse Executive during the 2 Year Period for a
portion of Executive’s monthly premiums to purchase life insurance coverage and
long-term disability coverage which is no less than the face amount of
Executive’s life insurance coverage and long-term disability coverage in effect
immediately before Executive’s Separation from Service, and the reimbursable
portion each month shall equal the dollar amount the Post Group would have paid
in premiums on Executive’s behalf each month for the life insurance coverage and
long-term disability coverage under the policies which had been in effect
immediately before Executive’s Separation from Service had Executive remained
employed by the Post Group for the remainder of the 2 Year Period,

(vi) The reimbursements called for under this § 3.1(c) shall be requested by
Executive and processed and made by the Post Group in accordance with the
policies and procedures in effect from time to time under the Post Group’s
standard expense reimbursement policy for the Post Group’s senior executives as
provided to Executive, but no cost or expense shall be reimbursable under this §
3.1(c) after the end of the calendar year immediately following the calendar
year in which Executive incurs such cost or expense even if reimbursement was
permissible at a later date under such policy, and

(vii) The Post Group shall add to each reimbursement made pursuant to this §
3.1(c) an amount which the Post Group acting in good faith reasonably determines
would be sufficient for Executive to pay his income and employment tax due on
such reimbursement if Executive was subject to the maximum marginal tax rates;
provided, however, if Executive is a Specified Employee at his Separation from
Service, no such additional payments shall be made until the Delayed Payment
Date, and the Post Group on the Delayed Payment Date shall make a lump sum
payment in cash with Interest to Executive which the Post Group acting in good
faith reasonably determines would be sufficient for Executive to pay his income
and employment tax due on all of the reimbursements made before such date
pursuant to this § 3.1(c) if Executive was subject to the maximum marginal tax
rates.

3.2 No Increase In Other Benefits.

If Executive’s employment terminates under the circumstances described in §
3.1(a) or § 3.3, Executive expressly waives Executive’s right, if any, to have
any payment made under § 3.1 taken into account to increase the benefits
otherwise payable to, or on behalf of, Executive under any employee benefit
plan, whether qualified or unqualified, maintained by the Post Group.

 

-11-



--------------------------------------------------------------------------------

3.3 Termination In Anticipation Of A Change In Control.

Executive shall be treated under § 3.1 as if Executive’s employment had been
terminated without Cause or Executive had resigned for Good Reason during
Executive’s Protection Period if:

(a) Executive’s employment is terminated by a member of the Post Group without
Cause or Executive resigns for Good Reason,

(b) such termination is effected or such resignation is effective at any time in
the sixty (60) day period which ends on the Effective Date of a Change In
Control, and

(c) there is an Effective Date for such Change In Control.

3.4 Termination as a result of Death or Disability.

Executive agrees that no member of the Post Group will have any obligation to
Executive under this § 3 if Executive’s employment terminates exclusively as a
result of Executive’s death or a Disability.

 

§ 4.

No Solicitation Of Customers.

Executive will not, during the Restricted Period, for purposes of competing with
Post or any Affiliate, solicit on Executive’s own behalf or on behalf of any
other person, firm, or corporation which engages, directly or indirectly, in the
development, operation, management, or leasing of a Multifamily Property, any
customer of Post or any Affiliate with whom Executive had a personal business
interaction at any time during the two (2) years immediately prior to the
termination of Executive’s employment by any member of the Post Group. This § 4
shall not prohibit a general solicitation not targeted at Post’s or an
Affiliate’s customers and in which Executive has no participation or
involvement.

 

§ 5.

Antipirating Of Employees.

Executive will not during the Restricted Period employ or seek to employ on
Executive’s own behalf or on behalf of any other person, firm or corporation
that engages, directly or indirectly, in the development, operation, management,
or leasing of a Multifamily Property, any person who was employed by a member of
the Post Group in an executive, managerial, or supervisory capacity during the
term of Executive’s employment by a member of the Post Group and with whom
Executive had business dealings during the two (2) year period which ends on the
date Executive’s employment by any member of the Post Group terminates (whether
or not such employee would commit a breach of contract), and who has not ceased
to be employed by a member of the Post Group for a period of at least one
(1) year. This § 5 shall not prohibit a general solicitation not targeted at
employees of Post or an Affiliate and in

 

-12-



--------------------------------------------------------------------------------

which Executive has no participation or involvement.

 

§ 6.

Trade Secrets And Confidential Or Proprietary Information.

Executive hereby agrees to hold in a fiduciary capacity for the benefit of Post
and each Affiliate, and will not directly or indirectly use or disclose, any
Trade Secret that Executive may have acquired during the term of Executive’s
employment by any member of the Post Group for so long as such information
remains a Trade Secret even if such information remains a Trade Secret after the
expiration of the Restricted Period.

In addition, Executive agrees during the Restricted Period to hold in a
fiduciary capacity for the benefit of Post and each Affiliate, and not to
directly or indirectly use or disclose, any Confidential or Proprietary
Information that Executive may have acquired (whether or not developed or
compiled by Executive and whether or not Executive was authorized to have access
to such information) during the term of, in the course of, or as a result of
Executive’s employment by any member of the Post Group.

 

§ 7.

Reasonable and Necessary Restrictions.

The Post Group has identified Executive as an individual with significant skills
and experience critical to the business of the Post Group. In view of the
significant and growing demand for executive talent, and the need to ensure
continuity of the management team for the Post Group, the Post Group desires to
provide Executive through this Agreement with certain incentives to remain in
the Post Group’s employment. This Agreement is also designed to provide
additional motivation for meeting the Post Group’s goals and objectives, to
address potential long term employment concerns of Executive, and to impose
certain reasonable restrictions on Executive’s activities designed to protect
the Post Group’s interests should Executive’s employment terminate.

Executive acknowledges that Post and its Affiliates shall disclose or make
available Confidential Information and Trade Secrets to Executive that could be
used by Executive to the detriment of Post and its Affiliates. In addition, in
connection with his employment, Executive shall develop important relationships
and contacts with employees valuable to Post and its Affiliates.

Executive further acknowledges that § 4, § 5, and § 6 of this Agreement are fair
and reasonable, enforcement of the provisions of this Agreement will not cause
Executive undue hardship, and the provisions of this Agreement are reasonably
necessary and commensurate with the need to protect the Post Group and their
business interests and property from irreparable harm.

Executive acknowledges that the restrictions, prohibitions, and other provisions
set forth in this Agreement, including without limitation the Restricted Period
and those set forth in § 4, § 5, and § 6, are reasonable, fair and equitable in
scope, terms, and

 

-13-



--------------------------------------------------------------------------------

duration; are necessary to protect the legitimate business interests of the Post
Group; and are a material inducement to the Post Group to enter into this
Agreement. Executive covenants that Executive will not challenge the
enforceability of this Agreement nor will Executive raise any equitable defense
to its enforcement.

 

§ 8.

Specific Performance.

Executive acknowledges that the obligations undertaken by him pursuant to this
Agreement are unique and that the Post Group likely will have no adequate remedy
at law if Executive shall fail to perform any of Executive’s obligations under
this Agreement, and Executive therefore confirms that the Post Group’s right to
specific performance of the terms of this Agreement is essential to protect the
rights and interests of the Post Group. Accordingly, in addition to any other
remedies that the Post Group may have at law or in equity, the Post Group will
have the right to have all obligations, covenants, agreements, and other
provisions of this Agreement specifically performed by Executive, and the Post
Group will have the right to obtain preliminary and permanent injunctive relief
to secure specific performance and to prevent a breach or contemplated breach of
this Agreement by Executive, and Executive submits to the jurisdiction of the
courts of the State of Georgia for this purpose.

 

§ 9.

Section 280G Provisions.

Notwithstanding anything in this Agreement to the contrary, to the extent that
any payments and benefits called for under this Agreement, together with any
other payments and benefits made available to Executive by the Post Group
(collectively, the “Payments”), will result in Executive’s being subject to an
excise tax under § 4999 of the Code, then a determination shall be made
regarding which of the following options would be more advantageous to
Executive, after paying all applicable taxes (including any applicable tax under
§ 4999 of the Code) (the “Determination”): (i) to receive all of the Payments,
or (ii) to receive the portion of the Payments that in the aggregate is One
Dollar ($1.00) less than the amount which would cause the Payments to be subject
to the excise tax imposed by § 4999 of the Code (the “Safe Harbor Amount”). The
Determination required under this § 9 shall be made at the expense of Post by a
firm of independent accountants selected by Post and reasonably acceptable to
Executive. If the Determination is that it would be more advantageous to
Executive after paying all applicable taxes to receive all of the Payments
pursuant to § 9(i), then such Payments shall be made to Executive in accordance
with the terms of this Agreement. If the Determination is that it would be more
advantageous to Executive after paying all applicable taxes to receive the Safe
Harbor Amount pursuant to § 9(ii), then only the Safe Harbor Amount shall be
paid to Executive in accordance with the terms of this Agreement. In the event
the Safe Harbor Amount pursuant to § 9(ii) is to be paid to Executive, the
Payments to which Executive would otherwise be entitled to under this Agreement
shall be reduced in the following order: (1) any cash severance benefits
provided under § 3.1(a), (2) any acceleration of vesting of stock options or
restricted stock provided under § 3.1(b), and (3) any benefits provided under §
3.1(c).

 

-14-



--------------------------------------------------------------------------------

Any Determination under this § 9 shall be made in accordance with a reasonable
interpretation and application of § 280G of the Code and any applicable related
regulations (whether proposed, temporary, or final) and any related Internal
Revenue Service rulings and any related case law. If the Post Group reasonably
requests that Executive take action to mitigate or challenge any tax or
assessment and Executive complies with such request, the Post Group shall
provide Executive with such information and such expert advice and assistance
from Post’s independent accountants, lawyers, and other advisors as Executive
may reasonably request and shall pay for all expenses incurred in effecting such
compliance and any related fines, penalties, interest, and other assessments.

 

§ 10.

    Executive’s Legal Fees and Expenses.

If any action at law or in equity is necessary for Executive to enforce or
interpret the terms of this Agreement, the Post Group shall pay Executive’s
reasonable attorneys’ fees and other reasonable expenses incurred with respect
to such action. If any other action is taken with respect to this Agreement, the
Post Group shall bear its own attorneys’ fees and expenses and Executive shall
bear Executive’s own attorneys’ fees and expenses. If a reimbursement is called
for under this § 10, such reimbursement shall be made no later than the end of
the calendar year immediately following the calendar year in which Executive
pays the related legal fees or expenses. The Post Group and Executive
acknowledge and agree that the deadline set forth in the immediately preceding
sentence is only intended to satisfy an express requirement in the regulations
under § 409A of the Code and that such sentence shall not give the Post Group
the right to delay making a reimbursement in accordance with the first sentence
in this § 10.

 

§ 11.

    Miscellaneous.

11.1 Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon Executive and his executor, administrator, heirs, personal
representatives, and assigns; provided, however, that Executive shall not be
entitled to assign or delegate any of his rights or obligations hereunder
without the prior written consent of the Post Group. This Agreement shall inure
to the benefit of and shall be binding upon the Post Group and their successors
and assigns; provided, however, that this Agreement is assignable in whole or in
part to any parent, subsidiaries, or affiliates of the Post Group only if such
person or entity is financially capable of fulfilling the obligations of the
Post Group under this Agreement, and the Post Group as part of any Change in
Control which is made effective through a transaction for which there is a
“closing” shall assign the Post Group’s obligations under this Agreement to such
successor and such successor shall expressly agree to such assignment or the
Post Group on or before the Effective Date for such Change in Control shall
(without any further action on the part of Executive) take the action called for
in § 3 of this Agreement as if Executive had been terminated without Cause on
the Effective Date for such

 

-15-



--------------------------------------------------------------------------------

Change in Control without regard to whether Executive’s employment actually has
terminated.

11.2 Construction of Agreement. No provision of this Agreement or any related
document shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority, including
an arbitrator, by reason of such party having or being deemed to have structured
or drafted such provision.

11.3 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Georgia (without reference to the choice of law principles
under the laws of the State of Georgia). Executive consents to jurisdiction and
venue in the state and federal courts in the State of Georgia for any action
arising from a dispute under this Agreement, and for any such action brought in
such a court, expressly waives any defense Executive might otherwise have based
on lack of personal jurisdiction or improper venue, or that the action has been
brought in an inconvenient forum.

11.4 Survival of Agreements. All covenants and agreements made in this Agreement
shall survive the execution and delivery of this Agreement and the termination
of Executive’s employment under this Agreement for any reason.

11.5 Headings and References. The section and sub-section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. All references to sections
(§) in this Agreement shall be to sections (§) of this Agreement unless
otherwise expressly noted.

11.6 Notices. All notices, requests, consents, and other communications called
for under this Agreement shall be in writing and shall be deemed to be given
when delivered personally or mailed first class, registered or certified mail,
postage prepaid, in either case, addressed as follows:

 

  (a)

If to Executive, to Executive at his or her most recent home address as shown in
the Post Group’s personnel files.

 

  (b)

If to the Post Group:

Post Properties, Inc.

One Riverside

4401 Northside Parkway

Suite 800

Atlanta, GA 30327-3057

Attention: Corporate Secretary

 

-16-



--------------------------------------------------------------------------------

with a copy to:

Keith M. Townsend

King & Spalding LLP

1180 Peachtree Street

Atlanta, GA 30309-3521

11.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

11.8 Entire Agreement. This Agreement constitutes the entire agreement of the
Post Group and Executive with respect to the subject matter hereof and
supersedes and replaces all prior agreements, written or oral, with respect to
the subject matter hereof. This Agreement may be modified only by a written
instrument signed by the member of the Post Group and Executive.

11.9 Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

11.10 No Waiver. No waiver by any party of any breach by the other party of any
condition or provision contained in this Agreement to be performed by such other
party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be in writing and
signed by Executive or an authorized officer of a member of the Post Group, as
the case may be.

11.11 Not an Employment Contract. This Agreement is not an employment contract
and shall not give Executive the right to continue in employment by the Post
Group (or any member thereof) for any period of time or from time to time.
Moreover, this Agreement shall not adversely affect the right of the Post Group
(or any member thereof) to terminate Executive’s employment with or without
cause at any time.

11.12 Compliance With Section 409A of the Code. The intent of the parties is
that payments and benefits under this Agreement comply with or be exempt from
Section 409A of the Code and the regulations and other guidance issued
thereunder (the “Requirements”), and that the Agreement be construed and
operated in accordance with such Requirements, or an exception to such
Requirements, so that benefits under this Agreement shall not be included in
income under Section 409A of the Code; provided, however, that nothing in the
Agreement shall be construed as a covenant by the Post Group that payments made
pursuant to the Agreement will not be subject to taxation under Section 409A of
the Code, or as a guarantee or indemnity by the Post Group for any particular
tax consequences for the payments called for under the Agreement. Any
ambiguities in this Agreement shall be construed to effect the intent as

 

-17-



--------------------------------------------------------------------------------

described in this § 11.12. If any provision of this Agreement is found to be in
violation of the Requirements, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render such
provision in conformity with the Requirements, or with the consent of Executive
shall be deemed excised from this Agreement, and this Agreement shall be
construed and enforced to the maximum extent permitted by the Requirements as if
such provision had been originally incorporated in this Agreement as so modified
or restricted, or as if such provision had not been originally incorporated in
this Agreement, as the case may be. Notwithstanding anything to the contrary,
nothing in this Section 11.12 is intended, or shall be construed, to limit the
cash payments or other benefits to which Executive is entitled under this
Agreement without Executive’s express written consent.

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Code
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a “termination,” or a “termination of employment” shall mean “such
a separation from service.” Whenever a payment under this Agreement specifies a
payment period with reference to a number of days, the actual date of payment
within the specified period shall be within the sole discretion of Post. In no
event may the Executive, directly or indirectly, designate the calendar year of
any payment to be made under this Agreement, to the extent such payment is
subject to Code Section 409A.

Any reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Code Section 409A shall
be made or provided in accordance with the requirements of Code Section 409A,
including, without limitation, that (i) in no event shall any fees, expenses or
other amounts eligible to be reimbursed by Post under this Agreement be paid
later than the last day of the calendar year next following the calendar year in
which the applicable fees, expenses or other amounts were incurred; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits that Post is
obligated to pay or provide, in any given calendar year, shall not affect the
expenses or the in-kind benefits that Post is obligated to pay or provide in any
other calendar year; (iii) the Executive’s right to have Post pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit; and (iv) in no event shall Post’s obligations to make such
reimbursements or to provide such in-kind benefits apply after Executive’s
death, except that reimbursable expenses incurred prior to Executive’s death
shall be paid to Executive’s estate or beneficiary.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the members of the Post Group and Executive have executed
this Agreement as of the date first written above.

 

POST PROPERTIES, INC.

By:

 

 

Name: Title: POST APARTMENT HOMES, L.P. By: Post GP Holdings, Inc. By:  

 

Name: Title:

POST SERVICES, INC.

By:

 

 

Name: Title: EXECUTIVE

 

 

-19-